Order, Supreme Court, New York County (Ira Gammerman, J.), entered on or about July 29, 1994, which granted defendants’ motion to dismiss the complaint as time-barred, unanimously affirmed, without cost.
The IAS Court properly determined, as a matter of law, that plaintiff had sufficient knowledge of the facts from which her injury of infertility could have reasonably been inferred in 1983. Thus, the discovery rule of CPLR 214-c (2), effective as of 1986 with respect to injuries caused by exposure to toxic substances, such as the DES-related claims asserted herein, is inapplicable pursuant to CPLR 214-c (6). Since plaintiff, through the exercise of reasonable diligence, should have discovered her injury in 1983 and did not file suit for more than three years thereafter, her claim is time-barred. Concur—Sullivan, J. P., Wallach, Ross and Williams, JJ.